               Case 3:19-cr-00040-WHO Document 26 Filed 05/30/19 Page 1 of 3



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ROBERT S. LEACH (CABN 196191)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        Fax: (510) 637-3724
          Email: Robert.Leach@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       )   Case No. CR 19-040 WHO
                                                     )
14           Plaintiff,                              )   STIPULATION TO CONTINUE STATUS
                                                     )   CONFERENCE AND EXCLUDE TIME FROM
15      v.                                           )   JUNE 13, 2019 TO JUNE 20, 2019 AND
                                                     )   [PROPOSED] ORDER
16   AHMAD WAGAAFE HARED &                           )
     MATTHEW GENE DITMAN,                            )
17                                                   )
             Defendants.                             )
18                                                   )

19                                              STIPULATION
20           WHEREAS, on January 22, 2019, an indictment was filed charging the defendants with one
21 count of conspiracy to commit computer fraud and abuse, in violation of 18 U.S.C. § 1030(b); one count

22 of threatening damage to a protected computer, in violation of 18 U.S.C. § 1030(a)(7); one count of

23 interstate communications with intent to extort, in violation of 18 U.S.C. § 875(d); one count of

24 conspiracy to commit access device fraud, in violation of 18 U.S.C. § 1029(b)(2); and one count of

25 aggravated identity theft, in violation of 18 U.S.C. § 1028A;

26           WHEREAS, the defendants initially appeared before the District Court on April 4, 2019, for
27 status;

28
     STIPULATION TO CONTINUE STATUS CONFERENCE & EXCLUDE TIME & [PROPOSED] ORDER
     CASE NO. CR 19-040 WHO                 1
              Case 3:19-cr-00040-WHO Document 26 Filed 05/30/19 Page 2 of 3



 1          WHEREAS, the Court set a further status conference for June 13, 2019, and ordered that the

 2 time from April 4, 2019, through June 13, 2019, shall be excluded from computation under the Speedy

 3 Trial Act;

 4          WHEREAS, the undersigned counsel for the government recently has been requested to travel

 5 out of the district between June 12 and 14 for interviews in another matter that require substantial

 6 coordination among witnesses, agents, and others;

 7          WHEREAS, counsel for the parties have conferred and agree that the June 13, 2019 status

 8 conference may be moved one week to June 20, 2019;

 9          WHEREAS, counsel for the parties agree that time be excluded under the Speedy Trial Act from

10 June 13, 2019, through June 20, 2019, so that defense counsel can continue to prepare, including by

11 reviewing the discovery already produced;

12          THEREFORE, the parties stipulate and agree, and respectfully request that the Court order, that

13 the status conference currently scheduled for June 13, 2019, be continued to June 20, 2019, at 1:30 p.m.

14 The parties stipulate and agree that excluding time until June 20, 2019, will allow for the effective

15 preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties further stipulate and agree that

16 the ends of justice served by excluding the time from June 13, 2019, through June 20, 2019, from

17 computation under the Speedy Trial Act outweigh the best interests of the public and the defendant in a

18 speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

19          IT IS SO STIPULATED.

20 DATED: May 29, 2019                                   DAVID L. ANDERSON
                                                         United States Attorney
21
                                                                /s/
22                                                       __________________________
                                                         ROBERT S. LEACH
23                                                       Assistant United States Attorney

24 DATED: May 29, 2019                                   ATTORNEYS FOR FREEDOM LAW FIRM

25                                                              /s/
                                                         __________________________
26                                                       ANDREW C. MARCANTEL
                                                         Attorney for Defendant Ahmad Wagaafe Hared
27

28
     STIPULATION TO CONTINUE STATUS CONFERENCE & EXCLUDE TIME & [PROPOSED] ORDER
     CASE NO. CR 19-040 WHO                 2
              Case 3:19-cr-00040-WHO Document 26 Filed 05/30/19 Page 3 of 3



 1 DATED: May 29, 2019                                    STEVEN KALAR
                                                          Federal Public Defender
 2
                                                                 /s/
 3                                                        __________________________
                                                          GABRIELA BISCHOF
 4                                                        Attorney for Defendant Matthew Ditman

 5                                           [PROPOSED] ORDER

 6          Based upon the facts set forth in the stipulation of the parties and the representations made to the

 7 Court, and for good cause shown, the status conference currently scheduled for June 13, 2019, shall be

 8 continued to June 20, 2019, at 1:30 p.m. The Court finds that failing to exclude the time from June 13,

 9 2019, through June 20, 2019, would unreasonably deny defense counsel and the defendant the
10 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

11 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by excluding the

12 time from June 13, 2019, through June 20, 2019, from computation under the Speedy Trial Act outweigh

13 the best interests of the public and the defendant in a speedy trial. Therefore, and with the consent of the

14 parties, IT IS HEREBY ORDERED that the time from June 13, 2019, through June 20, 2019, shall be

15 excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

16          IT IS SO ORDERED.

17 DATED:                                                 _________________________________________
                                                          THE HONORABLE WILLIAM ORRICK III
18                                                        United States District Judge

19

20

21

22

23

24

25

26

27

28
     STIPULATION TO CONTINUE STATUS CONFERENCE & EXCLUDE TIME & [PROPOSED] ORDER
     CASE NO. CR 19-040 WHO                 3
